internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number legend refer reply to cc psi plr-116826-00 date date dt tc sub1 sub2 sub3 sub4 fsc newco state1 state2 foreign d g k t son1 plr-116826-00 son2 son3 date date date dear this letter is in response to a letter dated date and subsequent correspondence written on behalf of dt requesting rulings under sec_351 sec_381 sec_1371 and sec_1374 of the internal_revenue_code facts dt a state1 corporation was incorporated on date and is the common parent of a consolidated_group of corporations dt currently has five subsidiaries fsc a foreign_corporation sub1 a state1 corporation sub2 a state1 corporation sub3 a state2 corporation sub4 a state2 corporation dt sub1 sub2 and sub3 each have one class of stock authorized and outstanding dt’s shareholders are d an individual and tc tc is a state1 corporation in date tc contributed all its assets to dt in return for common_stock in dt in a sec_351 exchange tc is a former c_corporation that elected s_corporation status under sec_1361 effective date tc currently has voting and non-voting stock authorized and outstanding the voting and non-voting stock is identical in every way except for the voting rights granted to the voting_stock the shareholders of tc are t son1 son2 and son3 all of whom are individuals dt proposes the following transactions dt will contribute the stock of fsc to sub the shareholders of dt and tc will create a new corporation newco which will elect s_corporation status under sec_1361 upon its formation the shareholders of dt and tc will contribute their stock in dt and tc to newco in exchange for newco’s stock newco will elect qualified_subchapter_s_subsidiary qsub status for tc newco will elect qsub status for dt newco will elect qsub status for sub1 and newco will elect qsub status for sub3 following the proposed transactions newco will be owned by d t son1 son2 and son3 all of whom are individuals and u s citizens newco will be authorized to issue and will issue voting and non-voting common_stock except for voting rights granted to the voting_stock the voting and non-voting common_stock will be identical plr-116826-00 dt requests the following rulings d t son1 son2 son3 sub2 and dt will recognize no gain on the transfer of the fsc stock to sub2 and the transfer will constitute a transaction described in sec_351 newco tc dt sub1 and sub3 will recognize no gain_or_loss as a result of the deemed transfer of assets from tc dt sub1 and sub3 respectively to newco pursuant to newco’s qsub elections with respect to tc dt sub1 and sub3 the deemed liquidations of tc dt sub1 and sub3 will be treated as a sec_1374 transaction and sec_1374 will apply accordingly newco is subject_to the built-in gains tax of sec_1374 with respect to the assets it is deemed to receive from tc dt sub1 and sub3 pursuant to the qsub elections for tc dt sub1 and sub3 for federal tax purposes including the built-in gains tax of sec_1374 tc dt sub1 and sub3 shall not be treated as separate corporations and all assets other than the stock of tc dt sub1 and sub3 liabilities and items of income deduction and credit of tc dt sub1 and sub3 shall be treated as assets liabilities and such items as the case may be of newco the taxable_year of tc dt sub1 and sub3 respectively will end at the close of the day before their qsub elections become effective and newco will succeed to and take into account those attributes of tc dt sub1 and sub3 described in sec_381 the step_transaction_doctrine will not be applied to the transaction to disregard any transaction and each separate transaction will be recognized in its stated order as specified in sec_1_1361-4 and sec_1_1361-4 dt has made the following representations with respect to the proposed transactions a b no stock_or_securities will be issued for services rendered to or for the benefit of sub2 in connection with the transactions and no stock_or_securities will be issued for indebtedness of sub2 or for interest on indebtedness of sub2 dt neither accumulated receivables nor made extraordinary payment of payables in anticipation of the transaction and sub2 will report items which but for the transfer would have resulted in income_or_deduction to dt in a period subsequent to the transfer and such items will constitute income or deductions to sub2 when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable plr-116826-00 income of sub2 c d e f g h i j k l m n none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the transactions are not the result of a solicitation by a promoter broker or investment house dt will not retain any rights in the fsc stock that is transferred to sub2 the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and each transferor is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and the fair_market_value of the stock to be transferred by dt to sub2 will be equal to or exceed the sum of the liabilities to be assumed by sub2 plus any liabilities to which the transferred stock is subject the liabilities to be assumed by sub2 were incurred in the ordinary course of business and are associated with the stock to be transferred there is no indebtedness between sub2 and dt and there will be no indebtedness created in favor of dt as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of sub2 to redeem or otherwise reacquire any stock or indebtedness to be issued in the transaction taking into account any issuance of additional shares of sub2 stock any issuance of stock for services the exercise of any sub2 stock_rights warrants options preferential rights or subscriptions a public offering of sub2 stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub2 received in the exchange dt will be in control of sub2 within the plr-116826-00 meaning of sec_368 o p q r s t u v w x there is no plan or intention by sub2 to dispose_of the transferred property other than in the normal course of business each of the parties to the transactions will pay its own expenses if any incurred in connection with the proposed transactions sub2 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 dt is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sub2 will not be a personal_service_corporation within the meaning of sec_269a the stock transfers to newco qualify under sec_351 no shares of stock of tc dt or sub1 and sub3 have been redeemed during the years preceding the qsub elections made with respect to tc dt and sub1 and sub3 tc dt and sub1 and sub3 will not acquire assets in any nontaxable transactions at any time after the date of their respective acquisitions by newco and except as set forth herein tc dt and sub1 and sub3 did not acquire assets in any nontaxable transactions except for acquisitions occurring more than three years prior to the date that newco makes the qsub elections for tc dt and sub1 and sub3 respectively no assets of tc dt and sub1 and sub3 have been or will be disposed of by newco tc dt sub1 or sub3 except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to newco’s qsub elections with respect to tc dt sub1 and sub3 except as provided herein the deemed liquidations of tc dt and sub1 and sub3 will not be preceded by nor will they be followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the business or assets of tc dt sub1 and sub3 if persons holding directly or indirectly more than percent in value of the stock of tc dt sub1 and sub3 also hold directly or indirectly more than percent in value of recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 plr-116826-00 y z prior to making the qsub elections with respect to tc dt sub1 and sub3 no assets of tc dt sub1 and sub3 will have been distributed in_kind transferred or sold to newco except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to newco’s qsub elections with respect to tc dt sub1 and sub3 tc dt sub1 and sub3 will report all earned_income represented by any assets that will be distributed to their shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc aa the fair_market_value of the assets of tc dt sub1 and sub3 will exceed their liabilities on the date that the qsub elections are made bb there is no intercorporate debt existing between newco tc dt sub1 and sub3 and none has been canceled forgiven or discounted except for transactions occurring prior to the date newco initially acquired the stock of tc dt sub1 and sub3 cc newco is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code dd all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the qsub elections for tc dt sub1 and sub3 have been fully disclosed based solely on the facts submitted the representations made and provided the qsub elections are effective before date we rule as follows no gain_or_loss will be recognized by dt on the transfer of the fsc stock to sub2 sec_351 no gain_or_loss will be recognized by sub2 on the receipt of the fsc stock in exchange for sub2 stock sec_1032 dt’s basis in its sub2 stock will be increased by dt’s basis in the fsc stock immediately before the transfer sec_358 the basis of the fsc stock received by sub2 in the transfer will equal the basis of the fsc stock in the hands of dt immediately before the transfer sec_362 the holding_period of the fsc stock received by sub2 in the transfer will include the holding_period of the fsc stock in the hands of dt sec_1223 and plr-116826-00 the qsub elections with respect to tc dt sub1 and sub3 will be considered for federal tax purposes as complete liquidations of tc dt sub1 and sub3 respectively pursuant to sec_332 no gain_or_loss will be recognized by newco on the deemed liquidations of tc dt sub1 and sub3 pursuant to newco’s qsub elections with respect to tc dt sub1 and sub3 respectively sec_332 tc dt sub1 and sub3 will recognize no gain_or_loss on their deemed liquidations pursuant to the qsub elections of tc dt sub1 and sub3 respectively sec_337 newco’s basis in each asset received in the deemed liquidations as a result of the qsub elections will equal the basis of that asset in the hands of tc dt sub1 and sub3 immediately before the elections sec_334 and newco’s holding_period in each asset received in the deemed liquidations as a result of the qsub elections will include the period during which that asset was held by tc dt sub1 and sub3 sec_1223 newco is subject_to the built-in gains tax of sec_1374 with respect to the assets it is deemed to receive from tc dt sub1 and sub3 pursuant to the qsub elections for tc dt sub1 and sub3 sec_1374 a separate determination of tax is made with respect to the assets of tc dt sub1 and sub3 that newco acquires in one sec_1374 transaction from the assets newco acquires in another sec_1374 transaction and from the assets newco held when it became an s_corporation see sec_1_1374-8 for federal tax purposes including the built-in gains tax of sec_1374 tc dt sub1 and sub3 shall not be treated as separate corporations and all assets other than the stock of tc dt sub1 and sub3 liabilities and items of income deduction and credit of tc dt sub1 and sub3 shall be treated as assets liabilities and such items as the case may be of newco pursuant to sec_381 and sec_1_381_a_-1 newco will succeed to and take into account the items of tc dt sub1 and sub3 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder and the taxable years of tc dt sub1 and sub3 will end at the close of the day before their qsub elections become effective sec_1_381_b_-1 and sec_1 b the step_transaction_doctrine will not be applied to disregard the transfer of tc plr-116826-00 dt sub1 and sub3 to newco and the deemed liquidations of tc dt sub1 and sub3 will be recognized in their stated order sec_1_1361-4 and sec_1 b we express or imply no opinion as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we express or imply no opinion as to whether the s_corporation_election for newco is valid or whether the qsub elections that newco made for tc dt sub1 and sub are valid furthermore other than the above rulings we express or imply no opinion with respect to the transfer of stock of fsc to sub this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending the original of this letter to you and a copy to the taxpayer sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries
